       Case 1:19-cv-04074-VEC Document 49
                                       47 Filed 08/23/19 Page 1 of 2




MEMO ENDORSED
                             USDC SDNY
                             DOCUMENT
                             ELECTRONICALLY FILED
                             DOC #:
                             DATE FILED: 8/23/2019
        Case 1:19-cv-04074-VEC Document 49
                                        47 Filed 08/23/19 Page 2 of 2




Starting on September 3, 2019, Lead Plaintiff must file a letter on the first business day of each
month updating the Court on his efforts to effect service on all Defendants who have not been
served. Lead Counsel is warned against missing these deadlines and must be diligent in effecting
service.
SO ORDERED.
                                    8/23/2019



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
